DETAILED ACTION
Response to Arguments
Applicant's arguments, with respect to Double Patenting and 35 U.S.C. §101 rejection, see p.8, filed on 15 July 2021 have been fully considered and are persuasive.  The previous Double Patenting and 35 U.S.C. §101 rejection are withdrawn after and Terminal Disclaimer has been filed and approved and Claims 13-18 are amended.

	
Allowable Subject Matter
Claims 1-18 and 31-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of generate, at a graphics processor, a set of polygons to create a topology for a scene instead of generation of topology primitive data at a host processor as claimed in independent claims 1/13/31. The closest prior art, Sun (US 2012/0182298 A1), discloses detect a lack of visibility of one or more polygons, exclude the one or more polygons from the set of polygons in response to lack of visibility, and determine a level of detail associated with one or more objects in the scene, wherein the set of polygons contains a first amount of polygons at a first level of detail and a different second amount of polygons at a second level of detail; and provide the scene for display based on the set of polygons generated at the graphics processor.  However, it fails to disclose above limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached on M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/YINGCHUN HE/Primary Examiner, Art Unit 2613